Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/22.
Applicant has elected group III shown in figs. 7-9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, and 14, applicant defines a “a first separation area”, and a  “third separation area (62a,62b)”, no mention of the second area in the pending claims.  This is confusing since claiming a third area infers a second area already has been defined.  This is possible a typo? Further clarification would be appreciated.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Migas (USPN 10,654,625).
With respect to claim 10, Migas shows a closure (12) for a container (108), comprising: a cover (22) and a skirt (32)  depending from the cover (22); a tamper band (34), wherein the skirt (32)  is disposed between the cover (22) and the tamper band (34); a first separation area (50) extending horizontally around at least about half the circumference of the skirt (32) ; a pair of vertical scores (64a,64b) (64a,64b) formed in the tamper band (34) and extending below the first separation area (50) to at least partially define a tab (66); wherein the pair of vertical scores (64a,64b) extend toward the bottom of the tamper band (34); and a pair of hinges (68a,68b) disposed between the pair of vertical scores (64a,64b) and the first separation area (50); wherein the closure is configured to rotate about a hinge axis that extends through the pair of hinges (86a,68b) between a closed position (fig. 1a) in which the cover (22) blocks access to the container and an open position (fig. 2a) in which the cover (22) allows discharge of contents from the container; wherein the tab (66) is configured to engage (see fig. 1D) the container when the closure is in the open position (fig. 2a) to retain the closure in the open position (fig. 2a); wherein the pair of hinges (86a,68b) allow movement of the 
With respect to claim 11, Migas shows a at least one third separation area (62a,62b) extending horizontally below the first separation area (50) away from a top portion of at least one vertical score to define at least one strap (72a) between the at least one third separation area (62a,62b) and the first separation area (50).  
With respect to claim 12, Migas shows a the pair of vertical scores (64a,64b)  extend substantially to the bottom of the tamper band (34).  
With respect to claim 13, Migas shows at least one frangible fridge (64b) connects a bottom area of the tab (66) to a bottom area of the tamper band (34) oppositely disposed at least one of the vertical scores (64a,64b) from the tab (66).  
With respect to claim 14, Migas shows a a closure (12) for a container (108), comprising: a cover (22) and a skirt (32)  depending from the cover (22); a tamper band (34), wherein the skirt (32)  is disposed between the cover (22) and the tamper band (34); wherein the cover (22), skirt (32) , and tamper band (34) are at least one of injection molded and compression molded (see MPEP copied below); a first separation area (50) extending horizontally around a portion of a circumference of the closure between the skirt (32)  and the tamper band (34); a first vertical score and a second vertical score extending downwardly below the first separation area (50) toward a bottom edge of the tamper band (34) to form a tab (66) between the first vertical score and the second vertical score; wherein at least one of the first separation area (50), the first vertical score, and the second vertical score are formed by at least one of a cutting operation and a slitting operation; and a pair of hinges (68a,68b) disposed between the 
With respect to claim 15, Migas shows, further comprising at least one third separation area (62a,62b) extending horizontally below the first separation area (50) from a top portion of at least one vertical score (64a) to define at least one strap (72a) between the at least one second separation area and the first separation area (50).  
With respect to claim 16, Migas shows a wherein the cover (22), skirt (32) , and tamper band (34) are substantially formed of HDPE (disclosed at the end of column 8 continuing to  column 9 ).  
With respect to claim 17, Migas shows wherein the cover (22), skirt (32) , and tamper band (34) are compression molded as a unitary piece that is subsequently cut or slit to form the horizontal and vertical scores (64a,64b).  
With respect to claim 18, Migas shows a wherein the cover (22), skirt (32) , and tamper band (34) are substantially formed of polypropylene (column 8 to 9 ).  

With respect to claim 20, Migas shows a wherein the tamper band (34) includes a lower portion below the third separation area (62a,62b) that is substantially circumferentially uninterrupted (when the frangible connections are intact).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736